Exhibit 3.1 Certificate of dESIGNATION OF pREFERENCES , RIGHTS and limitations OF SERIES A Mandatorily convertible voting PREFERRED STOCK of Salon media group, inc. (Pursuant To Sections 151 and 242 of the General Corporation Law of the State of Delaware) The undersigned Jordan Hoffner, President and Chief Executive Officer of Salon Media Group, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), in accordance with the provisions of Section 103 thereof, certifies: 1. He is the duly elected and acting Chief Executive Officer of the Corporation; 2. The Restated Certificate of Incorporation of the Corporation authorizes Five Million (5,000,000) shares of preferred stock, par value $0.001, per share; and 3. The following is a true and correct copy of the resolutions duly adopted by the Board of Directors (the “Board of Directors”) of the Corporation at a meeting of the Board of Directors dated January 24, 2017, which constituted all requisite actions on the part of the Corporation with respect to the authorization of the filing of this Certificate of Designation. RESOLUTIONS WHEREAS, the Board of Directors is authorized to provide for the issuance of the shares of preferred stock in series, and by filing a certificate pursuant to the applicable law of the State of Delaware, to establish from time to time the number of shares to be included in each such series, and to fix the designations, voting powers, preferences and the relative, participating, optional or other special rights, if any, and the qualifications, limitations or restrictions thereof, of the shares of each such series; and WHEREAS, the Board of Directors desires, pursuant to its authority as aforesaid, to designate a new series of preferred stock, set the number of shares constituting such series and fix the rights, preferences, privileges and restrictions of such series. NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby designates a new series of preferred stock and the number of shares constituting such series and fixes the rights, preferences, powers and restrictions relating to such series as follows: Section 1.
